Citation Nr: 1021014	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO. 95-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extra-schedular rating for weakness of the 
left upper extremity secondary to surgery and radiation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from May 1979 to March 
1983.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking an extraschedular rating for her 
service connected weakness of the left upper extremity 
secondary to surgery and radiation. She presently receives a 
20 percent schedular rating for this disability under 
38 C.F.R. § 4.124a, Diagnostic Code 8519. An increase in this 
rating was denied by way of the April 2008 Board decision; 
however, the matter of whether an extraschedular rating is 
warranted was referred to the Director of Compensation and 
Pension Service for consideration.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2009).

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards. See Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. 
See also VAOPGCPREC 6-96. The RO has considered the Veteran's 
claim under C.F.R. § 3.321(b)(1) in the November 2007, 
October 2009 and March 2010 Supplemental Statements of the 
Case. Accordingly, the Board will address the possibility of 
the assignment of an extraschedular rating for the disability 
rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating. First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate. Second, 
if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms." Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In the November 2007 supplemental statement of the case, the 
RO found that the evidence in this matter did not establish 
such exceptional factors or circumstances associated with the 
Veteran's disablement as to warrant the referral for 
extraschedular consideration. The RO did not forward the case 
to the Under Secretary for Benefits or to the Director of 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating. The Board, in April 
2008, disagreed with this determination and referred the 
matter.

As previously stated by the Board, the July 1997 VA examiner 
found, "I would describe this as a severe disability and 
[sic] unable to do any work with that side." The Veteran has 
reported throughout the record that her left arm disability 
significantly interferes with her ability to work. She told 
the October 2003 examiner, for example, that she is only able 
to answer phones and cannot do any other office activities 
because of her left arm. She reported that she is unable to 
type with the left arm or button shirts. She reported to the 
July 1997 examiner that she cannot really use the arm, other 
than to "sort of push things or sort of cradle things." A 
February 1998 oncologist stated that the weakness in the 
Veteran's left arm is unlikely to improve and may worsen over 
time. Significantly, he also stated the Veteran's weakness 
has "left her unable to perform her normal secretarial duties 
and has caused her significant pain as she made a valiant 
effort to continue to work with her disability," adding that 
she will have to find work that "does not require use of her 
left arm." He described the arm as "non-functional." In 
October 2003, a VA neurological examiner also noted that the 
Veteran worked as a receptionist and was limited to only 
answering phones due to her disability. And, a May 2007 VA 
examiner also noted that she was able to work as a telephone 
switchboard operator with the symptoms of her disability. The 
Board notes, however, that this examination, the most recent 
in the record, was three years ago. The medical evidence 
suggests that the Veteran's situation progressively worsened 
as several months after this examination she feared losing 
her job. See November 2007 VA outpatient treatment note. 
Because the most recent VA examination is stale, and because 
the evidence suggests that her condition worsened impacting 
her employability, the Board finds that a new examination is 
warranted in order to gain a current picture of the severity 
of her disability, as well as to assess her employability.

The Board does recognize that the Director of Compensation 
and Pension Service found, in June 2009, that the Veteran's 
condition did not warrant an extraschedular rating. However, 
that assessment was also based on stale medical information. 
A new examination is warranted despite the June 2009 
findings.

Also, under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist 
the Veteran in obtaining relevant VA treatment records and 
associating them with the claims folder. In this case, the 
most recent VA treatment records are dated in January 2008, 
more than two years ago. On remand, VA must meet its duty to 
assist in this regard.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated, non-duplicative VA 
outpatient treatment records with regard 
to the Veteran left upper extremity 
disability and associate all records 
obtained with the claims folder.

2. Once the record is complete, afford the 
Veteran a current VA examination to assess 
the severity of her left upper extremity 
disability. All necessary testing should 
be completed. The examiner should report 
upon all current findings related to the 
left upper extremity disability, as well 
as report upon the impact of this 
disability on the Veteran's employability.

3. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

